Citation Nr: 1015578	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and R.H.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to April 
1969, including combat service in the Republic of Vietnam.  
His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

This case was previously before the Board in July 2008 and 
May 2009 when it was remanded for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In July 2008 and May 2009, the Board remanded the claim for 
the purpose of obtaining an opinion addressing the cumulative 
impact of the Veteran's service-connected disabilities on his 
employability.  Neither the September 2008 VA examiner, nor 
the June 2009 examiners, provided the requested opinion 
regarding whether the Veteran's service-connected 
disabilities, including PTSD, stomach ulcer, diabetes 
mellitus, type II, with peripheral arterial disease and 
peripheral neuropathy of both lower extremities, burn scar of 
the right arm, and shell fragment wound scar of the right 
knee, in the aggregate, render him unable to secure or follow 
a substantially gainful occupation.  While one of the June 
2009 examiners determined that the Veteran was employable, 
the examiner did not provide a rationale for so determining.  
Accordingly, the proffered opinion is inadequate for rating 
purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
300 (2008).

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because no examiner as of yet has provided a 
satisfactory opinion regarding whether the Veteran's service-
connected disabilities, either alone or in the aggregate, 
render him unable to secure or follow a substantially gainful 
occupation, the claim must again be remanded for an 
additional opinion.

In addition, because the Veteran, as a Vietnam era veteran, 
may be eligible for service connection for his currently 
nonservice-connected cardiovascular disability, the Board 
concludes that an opinion, factoring the Veteran's 
cardiovascular disability into his employability, is 
necessary.  See Diseases Associated With Exposure to Certain 
Herbicide Agents (Hairy Cell Leukemia and Other Chronic B 
Cell Leukemias, Parkinson's Disease and Ischemic Heart 
Disease), 75 Fed. Reg. 14,391 (Mar. 25, 2010) (to be codified 
at 38 C.F.R. pt. 3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
appropriate examination(s) to determine 
the current severity of all service-
connected disabilities and to thereafter 
ascertain the cumulative impact of the 
Veteran's service-connected disabilities 
on his unemployability.  If the Veteran 
is unable to report for the scheduled 
examinations, refer the file to an 
appropriate examiner for review of the 
file in conjunction with rendering an 
opinion.  

The examiner must evaluate and discuss 
the effect of all of the Veteran's 
service-connected disabilities (PTSD, 
stomach ulcer, diabetes mellitus, type 
II, with peripheral arterial disease and 
peripheral neuropathy of both lower 
extremities, burn scar of the right arm, 
and shell fragment wound scar of the 
right knee) jointly on the Veteran's 
employability.  The examiner should opine 
as to whether the Veteran's service-
connected disabilities, without 
consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  In addition, the 
examiner should offer an additional 
opinion, addressing whether the Veteran's 
currently nonservice-connected 
cardiovascular disability, when 
considered in conjunction with his 
service-connected disabilities, renders 
him unable to secure or follow a 
substantially gainful occupation.  

Finally, if the Veteran's service-
connected disabilities do not 
cumulatively render him unemployable, the 
examiner should suggest the type or types 
of employment in which the Veteran would 
be capable of engaging with his current 
service-connected disabilities, given his 
current skill set and educational 
background.  The rationale for all 
opinions must be provided.

2.  If the decision remains adverse to 
the Veteran, issue a supplemental 
statement of the case.  Thereafter, 
return the case to the Board, if 
otherwise in order.





The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



